department of the treasury internal_revenue_service washington d c o tax_exempt_and_government_entities_division mar u l l tep raitz legend convention b association c state a board r denomination d local denomination d associations denomination d associations union w brotherhood p policy j convention g committee o committee n board d plan x resolution h committee u trust t foundation f dear wee kee ak kee kee kk ker this letter is in response to your letter dated date as supplemented by correspondence dated date date date date date date date date and date submitted on your behalf by your authorized representative regarding the church_plan status of plan x within the meaning of sec_414 of the internal_revenue_code code in addition you have requested rulings under sec_79 sec_83 sec_106 sec_402 sec_419 and sec_671 of the code and sec_301_7701-4 of the procedure and administration regulations p a regulations the following facts and representations have been submitted on your behalf convention b was originally incorporated pursuant to state a statutes under the name of association c in association c’s name was changed to convention b on _ article of convention b’s amended and restated articles of december incorporation provides that convention b constitutes a body corporate and shall have the full power to institute pursue adopt and carry into effect such measures as to them may be thought best for the promotion of morality benevolence and religion not - inconsistent with the laws of state a convention b is comprised of and offers services to denomination d churches across state a the local denomination d associations are comprised of and offer services to most of the same denomination d churches but in a regional area of state a denomination d member churches of convention b are also typically members of their local denomination d associations both convention b and the local denomination d associations have the general purpose of assisting denomination d member churches in carrying out their mission of evangelism missions and ministries and work closely together to promote those ends the local denomination d associations receive grants and missionary assistance funding from convention b convention b and the local denomination d associations maintain collaborative efforts in training and participation in evangelism missions and ministries church development and leadership development and the promotion of the unity and fellowship among and between denomination d member churches convention b staff often serves as consultants with the local denomination d associations in helping them with their needs and to develop strategies to meet their perceived needs as a result of such planning specific training events are planned and implemented locally regionally and statewide in which the staff of convention b and local denomination d associations participate the consulting work is done on-site per e-mail letters or phone calls as needed the local denomination d association leadership in collaboration with the staff of convention b negotiate dates resources personalities locations funding promotion and other logistics needed to make such training effective and efficient for mutually desired outcomes in evangelism missions ministries and church and leadership development article i of convention b’s amended and restated articles of incorporation provide that it shall be a medium through which the denomination d churches in their sovereign capacity can work together in promoting all denominational enterprises which they deem necessary in carrying out the great commission article ii further provides that convention b shall not carry on any activities not permitted to be carried on by a corporation exempt from federal_income_tax under sec_501 of the code convention b receives its funding from the various denomination d churches throughout state a which are affiliated with and or working in cooperation with convention b it is represented that denomination d churches that comprise the membership of convention b are churches as defined in sec_414 of the code and are treated as organizations described in sec_501 of the code it is also _ represented that the local denomination d associations are organizations described in sec_501 of the code article ii of convention b’s amended and restated articles of incorporation provides in general that convention b shall have full power to admit elect or appoint its members and officers to select such times and places for its meetings and the transaction of its business and to make such bylaws rules and ordinances for its own government article ill further provides that convention b shall elect a board_of directors to be known as the executive board now called board r which shall have charge of the work of convention b between the meetings and which shall appoint all officers and agencies that may be required in its work article iv of convention b’s amended and restated articles of incorporation provides that upon dissolution of convention b board r shall after paying or making provision for the payment of all liabilities of convention b dispose_of all of the assets of convention b exclusively for one or more exempt purposes consistent with the purposes of convention b convention b’s constitution provides that the membership of convention b shall consist of messengers from cooperating affiliated denomination d churches article iv of convention b’s constitution provides that on the occasion of the annual meeting the messengers of cooperating denomination d churches of convention b shall elect by ballot a president a first and second vice president a secretary and one assistant secretary the president and the vice president and secretaries of convention b shall be the officers of board r board r members must be members of a denomination d church for at least one year prior to nomination or appointment article vil of convention b’s constitution provides in general that board r shall consist of members from each cooperating denomination d district association plus eight at- large members from the geographical regions of state a the eight at-large members shall be elected from any cooperating affiliated denomination d church these members shall be nominated by committee o of convention b committee o is one of the governing committees of convention b members of board r are elected by convention b any vacancies on board r not filled at the annual meeting of convention b or which occur during the year shall be filled by board r upon recommendation of committee o the retiring president of convention b shall be an at-large member of board r for one year immediately following his term of office the president of union w and the president of brotherhood p shall serve as ex- officio members of board r article viii of convention b’s constitution provides that board r shall have charge of the work of convention b between its sessions and shall appoint all officers and agencies that may be required in its work article ix provides in part that no person shall be eligible for election or appointment until he has been a member of a state a denomination d church for at least one year prior to nomination or appointment the messengers from the cooperating denomination d churches approve the membership on the various governing committees of convention b _ board r approved an employment policy policy j which sets forth a on may preferential hiring policy for hiring members of denomination d churches policy j provides that it is the policy and intent of convention b from the effective date of this policy to hire and retain for all full-time and professional contract positions where possible persons who are members in good standing of denomination d churches which are affiliated with and or working in cooperation with convention b and convention g convention g is described as a cooperative ministry agency serving denomination d churches on a world-wide basis policy j also states that it is the policy of convention b to expect all of its employees to conduct themselves in a christ-like manner both on and off the job so that their lives reflect christian values and to assist denomination d members and state a denomination d churches in their ministry policy j further provides that failure to adhere to this conduct standard may result in disciplinary action up to and including termination of employment - by board r to provide health and life_insurance plan x was established in coverage to convention b's retired employees and has always been maintained by convention b for such employees all former employees ie retirees who meet the applicable eligibility criteria established by convention b can participate in plan x and are eligible to receive benefits under plan x currently as premiums become due convention b pays all applicable health and life_insurance premiums to board d of convention g for retirees including the missionary pastor employees whose employment was transferred to the local denomination d associations from its general assets retirees may be required to pay a portion of premiums in the future convention g is a vehicle through which its affiliated member conventions can purchase insurance coverage such as the coverage provide for under plan x with respect to plan x membership it is represented that the majority of the participants are either employees or former employees ie retirees of convention b it is further represented that there is a group of missionary pastor employees most of whom if not all were employed by convention b in the 19__ missionary pastor employees was transferred to various local denomination d associations in state a which share common religious bonds and convictions with convention b you state that this group_of_employees has been grandfathered into plan x and is a finite group that has not and will not increase in size there are no other participants in plan x other than the above described two groups the employment of thesé in you also represent that none of the plan x participants engage in unrelated trades_or_businesses within the meaning of sec_513 of the code plan x provides retiree health and life_insurance coverage for employees who retire after meeting certain age and service conditions plan x has been historically administered by an informal committee of several boardr employees and officers of convention b however on december approved resolution h that provides that convention b resolved to amend plan x to provide that a benefits committee committee u shall act as the administrator to maintain and administer plan x committee u shall have the authority to address all administrative issues relating to plan x including interpreting plan x provisions committee u is comprised of four members who are appointed by board r and such members may be removed and new members added at any time in the discretion of board r all members of committee u shall share common religious bonds and convictions with convention b and its related churches committee u shall have no activities other than the administration of plan x and shall meet as often as necessary to administer plan x in connection with plan x convention b has been authorized to establish and fund trust t convention b intends to make a substantial contribution to trust t to fund future retiree health and life_insurance premium payments pursuant to plan x convention b may make future contributions from time to time to fund premium costs of plan x convention b a tax-exempt_entity will not take a deduction for contributions to trust t no employee contributions if made under plan x will be held in trust t as retiree health and life_insurance premiums become due on a monthly basis convention b intends to direct the trustee of trust t to pay the applicable health and life_insurance premiums directly to board d trust t is intended to be a grantor_trust under sec_671 of the code trust t will be revocable however trust t may only be revoked on termination of plan x or dissolution of convention b if trust t is revoked because of termination of plan x or dissolution of convention b the remaining trust assets may be returned to convention b provided all obligations under plan x have been satisfied convention b may terminate plan x at any time participants and their dependents have no preferred claim on or any beneficial_ownership interest in any trust t assets and all rights created under plan x in trust t are unsecured contractual rights against convention b no benefits or assets under trust t may be assigned anticipated or alienated by participants trust t provides that the principal and income of trust t are subject_to the claims of convention b’s general creditors in the event of insolvency if convention b becomes insolvent the trustee will immediately cease distributions and hold trust t assets for the benefit of convention b’s creditors foundation f will serve as the trustee of trust t specifically trust t contains the following provisions paragraph b of trust t’s governing document provides that trust t shall be revocable by convention b however convention b may only revoke trust t upon the termination of plan x or dissolution of convention b paragraph c provides that trust t is intended to be a grantor_trust of which convention b is the grantor within the meaning of subpart e part subchapter_j chapter subtitle a of the code and shall be construed accordingly paragraph d provides that the principal of trust t and any earnings thereon shall be held separate and apart from other funds of convention b and shall be used exclusively for the uses and purposes of plan x participants and general creditors as provided in trust t’s governing document plan x participants and their beneficiaries shall have no preferred claim on or any beneficial_ownership interest in any assets of trust t any rights created under plan x and trust t’s governing documents shall be mere unsecured contractual rights of the plan x participants against convention b paragraph d also provides that any assets held by trust t will be subject_to the claims of convention b’s general creditors under federal and state law in the event of insolvency of convention b paragraph a provides that convention b will be considered insolvent if i convention b is unable to pay its debts as they become due or ii convention b is subject_to a pending proceeding as a debtor under the united_states bankruptcy code this paragraph also provides that the trustee shall cease payment of insurance benefits on behalf of plan x participants and their beneficiaries or dependents if convention b is insolvent paragraph b provides that if at any time the trustee has determined that convention b is insolvent the trustee shall discontinue payments under plan x and shail hold trust t assets for the benefit of convention b’s general creditors paragraph provides that if trust t is revoked because of the termination of plan x or dissolution of convention b the remaining trust t assets may be returned to convention b provided all of convention b’s obligations under plan x as of such date have been satisfied in its submission for rulings convention b has indicated that it plans to request a ruling from the department of labor that plan x is a church_plan for purposes of the employee retirement income security act erisa pursuant to erisa sec_4 the erisa title provisions do not apply to an employee_benefit_plan that is a church_plan with respect to which no election has been made under sec_410 of the code __ itis represented that the notice required by in a facsimile dated february’ revproc_2011_44 was not issued to participants because revproc_2011_44 applies to qualified_retirement_plans and not to retiree health insurance plans plan x is a retiree health and life_insurance plan based on the foregoing facts you request the following rulings that trust t is not a welfare_benefit_fund under sec_419 of the code that trust t will be classified as a_trust under sec_301_7701-4 of the that trust t is a grantor_trust under sec_671 of the code p a regulations that the contributions to trust t will not be includible in the participants’ gross_income under either sec_83 of the code or sec_402 of the code that the premiums_paid under plan x from trust t will be excluded from gross_income of retirees under sec_106 and sec_79 of the code to the same extent as if paid directly by convention b and that plan x as described herein is a church_plan under sec_414 of the code with respect to ruling_request number one sec_301_7701-4 of the p a regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of the responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 of the code provides that if the grantor or another person is treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing the taxable_income or credits against the tax of an individual sec_673 through of the code specify the circumstances that cause a grantor to be treated as the owner of any portion of a_trust sec_677 of the code provides that the grantor is treated as the owner of any portion of a_trust whose income without the approval or consent of an adverse_party is or in the discretion of the grantor or a non-adverse party or both may be distributed or accumulated for future distribution to the grantor sec_1_677_a_-1 of the income_tax regulations i t regulations provides that under sec_677 of the code a grantor is treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a non-adverse party or both may be applied in the discharge of the legal_obligation of the grantor sec_1_671-2 of the i t regulations provides that for purposes of subchapter_j a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer of property to a_trust in this case convention b will transfer assets to foundation f the trustee who will have responsibility for the management protection conservation and investment of the assets neither the plan x participants nor their beneficiaries share in this responsibility accordingly with respect to ruling_request number one we conclude that trust t will be classified as a_trust for federal tax purposes under sec_301_7701-4 of the p a regulations with respect to ruling_request number two the purpose of trust t is to provide benefits to plan x participants and their beneficiaries however if convention b becomes insolvent foundation f has an obligation to cease payments from trust t and hold trust t’s assets for the benefit of convention b’s creditors convention b is the grantor of trust t because it creates and funds trust t as determined in ruling_request number three below and based solely on the facts described herein trust t is nota welfare_benefit_fund within the meaning of sec_419 of the code accordingly because the principal and income of trust t can be applied to discharge legal obligations of convention b convention b will be treated as the owner of trust t under sec_67 of the code and sec_1_677_a_-1 of the i t regulations with respect to ruling_request number three sec_419 of the code provides that employer contributions to a welfare_benefit_plan are not deductible under chapter of the code but if they would otherwise be deductible then they are deductible subject_to the limitation of sec_419 of the code under sec_419 of the code for the taxable_year in which paid sec_419 of the code defines welfare_benefit_fund to include any fund that is part of a plan of an employer and through which the employer provides welfare benefits to employees sec_419 of the code defines welfare_benefit as any benefit other than a benefit with respect to which sec_83 of the code applies sec_404 of the code applies determined without regard to sec_404 of the code or sec_404a of the code applies sec_419 of the code provides that the term fund includes any organization described in sec_501 of the code pursuant to sec_419 of the code the term fund also includes any trusts not exempt from tax in the present case trust t is not exempt from tax trust t is subject_to claims of convention b’s general creditors in the event of the insolvency of convention b and so its assets are not irrevocably set_aside apart from the claims of convention b’s creditors for the provision of welfare benefits under plan x accordingly we conclude that trust t is not a welfare_benefit_fund within the meaning of sec_419 of the code this conclusion is based on the assumption that plan x is not subject_to the provisions of title of erisa with respect to ruling_request number four sec_83 of the code provides if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property on the first day that the rights to property are either transferable or not subject_to substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider's gross_income for the first taxable_year in which the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the i t regulations states that the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future thus a promise to pay money or property in the future is property if beneficial_interest in assets including money that are transferred or set_aside from the claims of creditors of the transferor such as in a_trust or escrow account in the case of a transfer of a life_insurance_contract or other contract providing life_insurance protection only cash_surrender_value of the contract is considered to be property it is either funded or secured the term property also includes a sec_1_83-3 of the i t regulations states that a transfer of property occurs when a person acquires a beneficial_interest in the property disregarding any lapse_restriction as defined in sec_1_83-3 of the i t regulations sec_83 of the code states that the rights of a person in property are subject_to a substantial_risk_of_forfeiture if the person’s rights to full enjoyment of the property are conditioned on the future performance of services by any individual sec_1 c of the i t regulations further states that whether a risk of forfeiture is substantial or not depends on the facts and circumstances a substantial_risk_of_forfeiture exists where rights in property that are transferred are conditioned directly or indirectly on the future performance or refraining from performance of substantial services by any person or the occurrence of a condition related to the purpose of the transfer and the possibility of forfeiture is substantial if the condition is not satisfied sec_402 of the code generally provides that contriqutions to an employees’ trust that is not exempt under sec_501 of the code are included in the gross_income of the employee in accordance with sec_83 of the code except that the value of the employee’s interest in the trust is substituted for the fair_market_value of the property for purposes of sec_83 of the code in this case convention b is providing life and health insurance benefits for participants in plan x and trust t contains employer contributions for these benefits however trust t is subject_to the claims of the general creditors of convention b further participants in plan x have no preferred claim on or any beneficial_ownership interest in trust t’s assets plan x participants may not anticipate assign or alienate any of trust t’s assets accordingly the amounts set_aside on behalf of participants in plan x for life and health benefits are not property and there is no transfer of property to the participants within the meaning of sec_83 of the code based solely on the facts presented we conclude with respect to your ruling_request number four that the contributions to trust t will not be includible in the plan x participants’ gross_income under either sec_83 of the code or sec_402 of the code as to ruling_request number five sec_106 of the code provides that the gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the t regulations states that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee the employee’s spouse or the employee’s dependents as defined in sec_152 of the code the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 of the code applies only to the portion of the contributions allocable to accident or health benefits revrul_62_199 1962_2_cb_38 provides that the exclusion under sec_106 of the code for employer-provided accident_or_health_plan coverage applies to retired employees as well as active employees sec_79 of the code generally provides that an employee must include in gross_income an amount equal to the cost of group-term_life_insurance on the life of the employee under a policy or policies carried directly or indirectly by his or her employer but only to the extent that the cost exceeds the sum of the cost of dollar_figure of insurance and the amount if any paid_by the employee toward the purchase of the insurance for purposes of sec_79 of the code sec_79 of the code provides that the term employee includes a former employee sec_1_79-0 of the i t regulations provides in part that a policy of life_insurance is carried directly or indirectly by an employer if the employer pays any cost of the life_insurance directly or through another person in this case convention b will make contributions to trust t that will be used by trust t in connection with plan x to pay premiums for health insurance and life_insurance on the lives of convention b’s retired employees retirees are employees for purposes of sec_106 and sec_79 of the code pursuant to sec_1_106-1 of the i t regulations the health_insurance_coverage will be provided by the employer since convention b is paying the cost of health insurance through a separate trust pursuant to sec_1_79-0 of the i t regulations the life_insurance coverage will be carried_directly_or_indirectly_by_the_employer since convention b is paying the cost of insurance through trust t thus the fact that the premiums for retiree health insurance and life_insurance are paid to the insurance_company by trust t rather than convention b does not change the taxation to the retirees under sec_106 and sec_79 of the code therefore based solely on the facts presented we conclude with regard to ruling_request number five that the cost of health_insurance_coverage provided to retired employees of convention b as a result of premiums_paid under plan x from trust t will be excluded from gross_income of retirees under sec_106 of the code to the same extent as if paid directly by convention b and the cost of group term life_insurance coverage provided to retired employees of convention b as a result of premiums_paid under plan x from trust t will be excluded from the gross_income of retirees under sec_79 of the code to the same extent as if paid directly by convention b as to ruling_request number six sec_414 was added to the code by sec_1015 of erisa sec_1017 of erisa provided that sec_414 of the code applied as of the date of erisa’s enactment however sec_414 of the code was subsequently amended by sec_407 of the multiemployer pension_plan amendment act of pub law to provide that sec_414 of the code was effective as of date sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides in general that if an employee who is included in a church_plan separates from the service of a church or a convention or association of churches or an organization described in clause ii of paragraph b the church_plan shall not fail to meet the requirements of this subsection merely because the plan i retains the employee’s accrued_benefit or account for the payment of benefits to the employee or his beneficiaries pursuant to the terms of the plan or ii receives contributions on the employee's behalf after the employee’s separation_from_service but only for a period of years after such separation unless the employee is disabled within the meaning of the disability provisions of the church_plan or if there are no such provisions in the church_plan within the meaning of sec_72 of the code at the time of such separation_from_service in this case convention b qualifies as a church or association of churches for purposes of the church_plan rules additionally all of the employees that participant in plan x share the same common bonds and convictions of denomination d churches and convention b is a nonprofit organization described under sec_501 of the code which is exempt from tax under sec_501 of the code convention b was created to institute pursue adopt and carry into effect such measures for the promotion of morality benevolence and religion consistent with the laws of state a convention b receives its funding from various denomination d churches throughout state a which are affiliated with and or working in cooperation with convention b ‘to the extent that some participants in plan x are not employees of convention b but are employed by local denomination d associations and in view of the fact that there are common religious bonds between local denomination d associations and convention b and that convention b receives its funding from various denomination d churches we conclude that the local denomination d associations are associated with a church or a convention or association of churches within the meaning of sec_414 of the code that the employees of the local denomination d associations meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches in addition the fact that convention b may make contributions to trust t and trust t will then pay premiums directly under plan x on behalf of retired employees who may have been retired for over five years does not take away the plan’s status as a church_plan because benefits under plan x fully accrued while the retiree was an active employee and no contributions are made with respect to any periods after the employee's separation_from_service based on the foregoing facts and representations with respect to ruling_request number six we conclude that plan x is a church_plan within the meaning of sec_414 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter_ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact d number at please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc kk kx e kkk
